Citation Nr: 1113188	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-41 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses for services rendered at a private hospital on October 9 to October 11, 2008.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971.

This matter is on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Healthcare System in Tampa Florida.  

The Veteran was hospitalized at the Spring Hill Regional Hospital in Spring Lake, Florida, from October 8 to October 11, 2008.  In its January 2009 decision, the expenses incurred for treatment on October 8, 2008 were authorized by VA.  Therefore, only the remaining period of treatment is subject to this appeal.  


FINDINGS OF FACT

1.  The Veteran incurred unauthorized medical expenses as a result of hospitalization at Spring Hill Regional Hospital in Spring Lake, Florida, from October 9 to October 11, 2008.  

2.  The Veteran's condition had stabilized on the evening of October 8 and remained stable for the remainder of his inpatient treatment.  


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses for services rendered at a private hospital on October 9 to October 11, 2008, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000, 17.1002, 17.1004 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims. Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable. See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.

Every possible avenue of assistance has been explored, and the Veteran has had ample notice of what might be required or helpful to his case.  For example, a letter mailed to the Veteran in October 2009 advised him of what was needed to support his claim for reimbursement of medical expenses.  Specifically, upon his receipt of emergency care in October 2008, he was informed as to what criteria must be met in order to qualify for such care.  The July 2009 statement of the case provided the Veteran with the governing laws and regulations, as well as the basis for the denial of his claim.  The Veteran was provided several opportunities to provide pertinent evidence in support of his claim and he has provided pertinent evidence and argument in response to these overtures.  In addition, the Veteran was offered an opportunity for a hearing in this case, but waived his opportunity for a hearing.  Further development and expending of VA's resources is not warranted.  The Board's decision to proceed in adjudicating this claim does not therefore prejudice the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).




Entitlement to Medical Reimbursement

Regarding the issue currently on appeal, the Veteran served in the Navy from July 1969 to April 1971.  He is not currently service-connected for any disorders resulting from this service.  The evidence of record indicates that he reported to Spring Hill Regional Hospital in Spring Hill, Florida, ("Hospital") on the early evening of October 8, 2008, with complaints of generalized abdominal pain for the previous two weeks that had become more prominent in the past two days.  He was admitted to the hospital at that time, and was administered intravenous fluids and antibiotics, along with some analgesics for pain control.  Hourly assessments of the Veteran later that night did not note any remarkable symptoms other than general discomfort.

By the morning of October 9, the Veteran reported that he was feeling "much better" and that his abdominal pain was improving.  A CT scan of his abdomen and pelvis were normal, and a pancreatic evaluation noted a "prominent pancreatic head" suggestive of pancreatitis.  By October 10, 2008, his condition had improved to the point that he was able to tolerate being placed back on a solid food diet.  Moreover, an ultrasound of the abdomen indicated a "plump appearing pancreas," but it was otherwise normal.  The next day, October 11, he was discharged home in stable condition for follow-up outpatient care with his VA Clinic.  

In late October 2008, the Hospital submitted a claim for reimbursement of unauthorized medical expenses in the amount of $37,362.12 pursuant to 38 U.S.C.A. § 1725.  In January 2009, the Chief Medical Officer (CMO) of the VA Health Care System in Tampa, Florida, determined that the Veteran met the requirements for reimbursement for October 8, 2008 only, and reimbursed the Hospital in the amount of $911.47.  The CMO denied entitlement to reimbursement for the Veteran's remaining days of inpatient treatment, determining that the Veteran's condition had stabilized and he could have been transferred to a VA medical center for follow-up treatment.   Thus the Veteran is responsible for the remaining $36,415.70.  

Initially, the Board notes that in claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (2002).  In this case, it has not been alleged, nor does the evidence demonstrate, that VA contracted with the Hospital to furnish for any of services enumerated in 38 U.S.C.A. § 1703 to the Veteran.  Rather, the Veteran has consistently reported that it was he, not VA, who contacted the non-VA facility for treatment.

As VA did not contract for the medical expenses incurred by the Veteran at the Hospital under 38 U.S.C.A. § 1703, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  See 38 U.S.C.A. §1728(a); the Veterans Millennium Healthcare and Benefits Act (Millennium Act), 38 U.S.C.A. § 1725; see also Hennessey v. Brown, 7 Vet. App. 143 (1994).

When, as here, a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him or her to be paid or reimbursed for the medical expenses incurred for that treatment:  38 U.S.C.A. 
§ 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether a veteran has an adjudicated service-connected disability.

As an initial matter, the Board recognizes that, while this appeal was pending, the statutes that provide for reimbursement or payment of non-VA emergency treatment (38 U.S.C.A. §§ 1725 and 1728) were amended, effective October 10, 2008. Pub.L. 110-387, Title IV, § 402(a), 122 Stat. 4123.  With respect to both sections, legislative change of interest is that the word "shall" in the first sentence replaced the word "may."  This made the payment or reimbursement by VA of treatment non- discretionary, if a veteran satisfied the requirements for such payment.  In other words, under the versions of § 1725 or § 1728 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement.

The Board need not here determine whether § 1725 or § 1728 as revised, effective October 10, 2008 are to be given retroactive effect.  This is because under either version the result is the same.  The appeal must be denied.

Parenthetically, the Board notes amendments were again made to § 1725, effective February 1, 2010.  Those changes pertained to payment made on the Veteran's behalf by a third party.  Again, there was no indication as to effective date of change; and, like above, if it were determined that the change did apply this appeal, the outcome of the decision would not be altered.

Under the pre-October 2008 provisions of 38 U.S.C.A. § 1728, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities for the reasonable value of such care or services (including travel and incidental expenses as provided) where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a veteran who is participating in a vocational rehabilitation program [and who meets the other enumerated criteria]; and (3) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practicable. 38 U.S.C.A. § 1728(a) (West 2002).

Similarly, under the amended provisions 38 U.S.C.A. § 1728, effective from October 2008, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, shall be paid when the Veteran received care for: (a) an adjudicated service-connected disability; (b) nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (c) any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; or (d) any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.48(j). 38 U.S.C.A. § 1728(a)(2) (West 2002 & Supp 2009); 38 C.F.R. § 17.120(a) (2010).

In this case, however, the record establishes that the Veteran was not service connected for any disorder, and he has never argued that the record is inaccurate on this matter.  38 U.S.C.A. § 1728 is therefore inapplicable in this case.  The only possible means to reimbursement of the unauthorized medical expenses in this case is by way of 38 U.S.C.A. § 1725, which authorizes payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders if certain conditions are met.

Under both the pre-October 2008 and amended provisions of 38 U.S.C.A. § 1725, allows reimbursement for medical expenses at a non-VA facility for nonservice-connected disorders.  This law, and incorporated into VA regulations under 38 C.F.R. § 17.1002, outlines nine conditions that must be met before payment or reimbursement of emergency services in non-VA facilities may be made.  Failure to satisfy any of the following criteria listed below precludes VA from paying unauthorized medical expenses incurred at a provide facility.  These conditions are:

(a) Emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health [this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part];

(c) A VA or other federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002 (2010).

In this case, as was mentioned above, reimbursement for the Veteran's initial treatment on October 8, 2008 was approved, and there is no evidence to dispute the CMO's conclusions that the Veteran's condition caused him to reasonably believe that a delay in seeking medical attention would have been hazardous to his health or that a VA or other federal facility was not feasibly available.  Therefore, conditions (b) and (c) have been met.

Next, the October 8 admission report indicates that the Veteran's was covered by VA insurance.  Moreover, the evidence does not indicate that Spring Hill Hospital was a private health care facility, that the Veteran had coverage under a health plan for emergency treatment, that his condition was due to an accident or workplace injury, or that he would not be financially liable to the Hospital for emergency treatment.  Thus, conditions (a), (e), (f), (g) and (h) have all been met.  Finally, as was discussed above, as the Veteran is not service connected for any disorder, condition (i) is met.  

In fact, the only real issue in dispute in this claim is whether the Veteran received care beyond the initial emergency evaluation, and whether that treatment was for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other federal facility.  As is noted above, a "medical emergency" lasts only until the time the veteran becomes stabilized.  

In January 2009, the CMO concluded that the Veteran underwent electively scheduled tests after his condition had stabilized, and where he could have been safely transferred to a VA hospital in order to perform these tests.  After reviewing the medical evidence of record, the Board agrees with the CMO's conclusion that the Veteran's condition had stabilized on October 8, and condition (d) was not met.

In this case, the symptoms the Veteran complained of upon his arrival at the Hospital abated very shortly thereafter.  Specifically, his disposition report (written approximately five hours after his arrival) observed vital signs within normal limits, and that his "condition at present is stabilized."  Moreover, he denied experiencing any more abdominal pain at that time.  

Next, by the morning of October 9, the Veteran again stated that he was feeling "much better," and he appeared alert and oriented, and with no neurological deficit.  Moreover, the medical evidence from October 9 onward does not indicate that he received further stabilizing care.  Instead, the treatment from that point forward was mostly directed toward investigating the nature of his pancreatitis, such as CT scans and ultrasound examinations of the pelvis and abdomen.  

The Board also tangentially notes that the symptoms the Veteran experienced when he reported to the Hospital did not have a sudden onset.  In fact, he stated that he had been experiencing general abdominal pain for approximately two weeks and his most acute symptoms were present for days before he reported to the hospital.  

Therefore, based on the competent evidence of record, the Veteran's condition had stabilized soon after his arrival at the Hospital.  In fact, in his October 2009 substantive appeal, the Veteran does not appear to dispute this conclusion, claiming that he would have agreed to the transfer if the subject had arisen.  

Instead, it is the Veteran's primary argument that he did not know that he was responsible to his medical costs after his condition stabilized.  However, it should be pointed out that he signed a document on the day of his admission which explained the VA benefits that he was entitled to, and the criteria he must meet in order to establish entitlement.  This document specifically advised the Veteran that he should notify VA "within 48 hours from the date of the emergency in order to arrange for [his] safe transfer to a VA facility upon medical stability."  Accordingly, as the Veteran had notice that VA should have been involved with his treatment as soon as was possible, he had constructive knowledge of his responsibilities.  

In conclusion, the Board has concluded that, based on the evidence of record, the Veteran's medical condition had stabilized by the evening of October 8, 2008.  Therefore, condition (d) of 38 C.F.R. § 17.1002 ceased to be met after that point, and reimbursement of emergency medical care is not warranted from that time forward.  


ORDER

Entitlement to payment of unauthorized medical expenses for services rendered at a private hospital on October 9 to October 11, 2008, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


